Title: To Benjamin Franklin from Madame Melin Dutartre, 12 November 1781
From: Dutartre, Antoinette-Thérèse Melin
To: Franklin, Benjamin


de L’arbalêtre ce 12 9bre 1781
M’avez vous oublié? mon papa, jespere que non; j’avois chargé brillon de vous prier de me rapporter mes lunettes elles Sont un don de vôtre main et jespere bien les ravoir a mon retour à paris.
Je vous envoye un jeune irelandois que vous avez vû chez moy je l’aime beaucoup, et il merite de l’être: il voudroit avoir une occation d’envoyer une lettre a Boston, je m’étois dabord chargée de vous faire parvenir la lettre, mais, j’ai vu qu’il Seroit charmé de vous la porter lui même; et comme j’aime a lui faire plaisir, j’ai voulu avant Son depart pour Dublin, lui procurer celui de vous voir: venant de ma part il aura Surement L’accueil favorable qu’il merite. Jay Saisi avec empressement mon cher papa l’occation de vous assurer de ma tendre amitié et du desir que j’ai de vous voir et de vous embrasser. Songez que cet hivert je dois heriter de quelques Samedy de notre bien aimée cousine Brillon
Melin Dutartre
